Citation Nr: 1212377	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  12-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service in the United States Army from February 1955 to November 1956.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The appellant has come before the VA asking that service connection be granted for tinnitus and bilateral hearing loss.  He has averred that his current hearing loss and tinnitus is the result of a night obstacle course during basic training in which a demolition charge ignited next to him while he was on the course.  He has claimed that immediately following the explosion, he was not able to hear and that his ears rang immediately.  He thus asks that service connection be granted for the two disabilities.  

A review of the claims folder indicates that the appellant's service medical were possibly/probably destroyed in 1973 at the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  As a result of the fire, none of the appellant's service medical records are available for review.  As such, any records that may have indicated that the appellant suffered from a decrease in his hearing or from tinnitus when he was discharged from service are not of record. 

VA regulations do not require that service connection be established by service medical records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has further held that the "duty to assist" the appellant includes advising him that, even though service records were not available, alternate proof to support the claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in a claim where there are missing records.  Such sources include statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals and clinics, evidence from private physicians who may have treated, especially soon after separation, and letters written during service.  VA Adjudication Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  In response to inquiries made of the appellant concerning individuals who might be able to confirm the explosion that occurred while he was on active duty, or of individuals who might be able to corroborate the appellant's purported long-time hearing loss, the appellant has informed the VA that individuals who might be able to provide that corroboration of his claim are either dead or he does not know where they are.  

Despite this admission by the appellant that he may not have supporting documents, a further review of the claims folder suggests that there may be other documents out there that may confirm or corroborate the appellant's assertions.  That is, when the appellant underwent a VA primary care new patient evaluation in October 2002, he provided to the VA a listing of doctors from which he had received miscellaneous treatment for various maladies over the years.  The doctors were reported to be located in Florida and in Rhode Island.  Because the Board is under a duty to develop the claim in accordance with the tenets of the Veterans Claims Assistance Act of 2000 (VCAA) and since the appellant's service records have been destroyed or lost, the Board believes that the private doctors should be contacted and the records of the appellant's treatment by the doctors obtained and included in the claims folder.  The Board believes that by contacting and gathering this information, it might find confirmation in the documents of the appellant's purported long-term bilateral hearing loss and/or tinnitus.  

Notwithstanding the above, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that a VA medical care provider has not opined as to whether the appellant now has a hearing loss disability or tinnitus and whether any found disability is the result of or may be related to the appellant's military service, including exposure to acoustic trauma.  Hence, these issues will be remanded so that a medical examination, to include an etiology opinion, may be performed and the data included in the claims folder for the Board's further review.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) with regards to service connection claims.  The letter should specifically inform the appellant how he can prevail on his claim for benefits.  With respect to both claims, the appellant should be advised of the type of alternative evidence he can submit to substantiate his claims in light of the fact that his service medical records are missing.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since he was released from the Marine Corps in 1956 for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The RO/AMC should specifically attempt to obtain the medical records from the following health care providers:  Dr. Diaz of North Palm Beach, Florida; Dr. Ahmed of North Palm Beach, Florida; Dr. Eller of Providence, Rhode Island; and Dr. Izzi of Providence, Rhode Island.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 
 
3.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, then the appellant should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any bilateral hearing loss and tinnitus found is/are related to service, including noise exposure.  In addressing this medical question, the examiner should note that the Board finds credible the appellant's report of noise exposure in service.  The examiner should also note the appellant's assertion regarding the onset of his current hearing loss and tinnitus in offering his/her medical opinion. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions that an explosion in service led to the development of his bilateral hearing loss and tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed bilateral hearing loss and tinnitus are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If any requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








	(CONTINUED ON NEXT PAGE)


Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



